Citation Nr: 0434130	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-00 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 23, 2004, the veteran was scheduled for a video 
conference hearing at the RO in St. Petersburg.  Prior to 
that hearing, the RO received correspondence from the veteran 
declining the scheduled hearing and requesting a Travel Board 
hearing at the RO in Georgia, due to her change in address.  
Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002).

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the appellant is 
afforded all due process of law.  Accordingly, this matter is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

Schedule the veteran for a hearing before a 
Veterans Law Judge at the RO in Georgia, and 
notify her of the scheduled hearing at the 
latest address of record.  In accordance with 
her requests, do not schedule a video 
hearing.  This hearing is to be scheduled in 
accordance with applicable law.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought on appeal is not granted, the case should then 
be returned to the Board, if in order, for further appellate 
consideration.  The purpose of this remand is to ensure due 
process of law.  By this remand, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



